DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WIRELESS COMMUNICATION METHOD AND TERMINAL DEVIC FOR NEW RADIO COMMUNICATION SYSTEM:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “receiving unit” and “processing unit”, in claims 8-14 and “PDCP layer entity”, in claims 8-20, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 4, 8, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated or obviated by Chang et al. (Chang) (US 2019/0380081A1).
As per claim 1: Chang disclose a wireless communication method comprising:
receiving, by a terminal device, configuration information that is used to perform mobility (note handover) management on the terminal device and that is sent by a 
determining, by the terminal device according to the indication information, whether to re-establish the PDCP layer entity (see par. 0329).
As per claim 8: the features of claim 8 are similar to the features of claim 1, except claim 8 is directed to a terminal device required to perform the steps of claim 1. It is to be noted that the terminal device is also disclosed by Chang’s reference (applied to claim 1) (see figs. 1 and 2).  Hence, claim 8 has been rejected on the same ground as claim 1.
As per claim 15: the features of claim 15 are similar to the features of claim 1, except claim 15 includes --- a computer system comprising, one or more processors; and
one or more memories storing computer-readable instructions that, upon execution by the one or more processors, configure the computer system --- to perform the steps of claim 1. These features are also disclosed by Chang’s reference (see par. 0071, 0331, 0336, 0339). Hence, claim 15 has  been rejected on the same ground as claim 1.
As per claim 4: Chang discloses a method of claim 1 wherein when some or all network nodes accessed by the terminal device are changed, the terminal device receives the configuration information sent by the network device (see at least, fig. 1; par. 0101, 0104).
As per claim 11: the feature of claim 11 is similar to the feature of claim 4. Hence, claim 11 has been rejected on the same ground as claim 4.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7, 9-10, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 8 and 15 above, and further in view of Agiwal et al. (Agiwal) (US 2018/0083688 A1).
As per claim 2: Chang discloses a method of claim 1 wherein:

re-establishing, by the terminal device, the PDCP layer entity when it is determined that the key information of the current PDCP layer entity is changed. However, in the same field of endeavor, Agiwal teaches --- The control information includes one of a PDCP re-establish indication and a security key change indication in response to determining that the anchor point in the network for the PDCP entity associated with the at least one data radio bearer established for the UE is changed (see at least, par. 0038-0039, 0033). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Chang with that of Agiwal for the advantage of providing UEs with --- a user plane management unit is configured to determine whether the signaling message includes control information comprising one of a PDCP re-establish indication and a security key change indication (see abstract, lines 9-16).
As per claim 3: the features of claim 3 are similar to the features of claim 2, except the different feature recited --- skipping re-establishing, by the terminal device, the PDCP layer entity when it is determined that the key information of the current PDCP layer entity is kept unchanged, which is taught by Agiwal (see par. 0076). Motivation would have been for the advantage of a device/UE to --- use existing at least one of access stratum security keys, maintain the header compression protocol in response determining that the signaling message comprising the control information does not include one of the PDCP re-establish indication and the security key change indication (see par. 0076).
As per claim 7: Chang discloses about a method of claim 1 further comprising:
determining, by the terminal device when the terminal device re-establishes the PDCP layer entity according to the indication information (see par. 0329). The different feature --- that a process variable needs to be reset, is taught by Agiwal (see at least, par. 0188, 0280, 0306). Motivation is same as provided in the rejection of claim 2 above. Hence, claim 7 has been rejected on the same ground and motivation as claim 2.
As per claim 9: the feature of claim 9 is similar to the feature of claim 2. Hence, claim 9 has been rejected on the same ground and motivation as claim 2.
As per claim 10: the feature of claim 10 is similar to the feature of claim 3. Hence, claim 10 has been rejected on the same ground and motivation as claim 3.
As per claim 14: the feature of claim 14 is similar to the feature of claim 2. Hence, claim 14 has been rejected on the same ground as claim 2.
As per claim 16: the feature of claim 16 is similar to the feature of claim 2. Hence, claim 16 has been rejected on the same ground and motivation as claim 2.
As per claim 17: the feature of claim 17 is similar to the feature of claim 3. Hence, claim 17 has been rejected on the same ground and motivation as claim 3.
As per claim 20: the feature of claim 20 is similar to the feature of claim 2. Hence, claim 20 has been rejected on the same ground as claim 2.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 8 and 15 above, and further in view of Sammour et al. (Sammour) (US 2009/0175163 A1).
As per claim 5: Chang discloses about a method of claim 1 further comprising:
determining, by the terminal device when the terminal device re-establishes the PDCP layer entity according to the indication information (see par. 0329). But, Chang does not explicitly teach about --- a compression algorithm needs to be reset. However, in the same field of endeavor, Sammour teaches --- hen the PDCP layer/entity 225 is reestablished, it may generate a PDCP status PDU.  It may also reset some or all of the PDCP state variables for that entity to the initial or default values, or to the value configured in the reset request if a value was configured.  As an example, header compression and operation states may be reset to the initial state and a full header, (e.g., Internet protocol (IP)/transmission control protocol (TCP), or IP/user datagram protocol (UDP)/real time protocol (RTP)), may be transmitted and received after the reset, as per the header compression algorithm (see par. 0063, 0071). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Chang with that of Sammour so that --- header compression and operation states are reset to the initial state and a full header (IP/TCP or IP/UDP/RTP) may be transmitted and received after the reset per the header compression algorithm (see par. 0071).
As per claim 12: the feature of claim 12 is similar to the feature of claim 5. Hence, claim 12 has been rejected on the same ground as claim 5.
As per claim 18: the feature of claim 18 is similar to the feature of claim 5. Hence, claim 18 has been rejected on the same ground as claim 5.
s 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 8 and 15 above, and further in view of Fons et al. (Fons) (US 2018/0217942 A1).
As per claim 6: Chang discloses a method of claim 1 further comprising:
determining, by the terminal device when the terminal device re-establishes the PDCP layer entity according to the indication information (see par. 0329). But, Chang does not explicitly teach about ---  a ciphering and deciphering algorithm needs to be reconfigured. However, in the same field of endeavor, Fons teaches --- The encryption/decryption processor is reconfigurable so that it need not be replaced if the current hardware algorithm for encryption/decryption is no longer valid.  Moreover, the other processor does not merely load software instructions but reconfigures its hardware to execute its encryption/decryption algorithm (see par. 0096). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Chang, so that a device can include a processor that ----  is reconfigurable so that it need not be replaced if the current hardware algorithm for encryption/decryption is no longer valid (see par.0096).
As per claim 13: the feature of claim 13 is similar to the feature of claim 6. Hence, claim 13 has been rejected on the same ground as claim 6.
As per claim 19: the feature of claim 19 is similar to the feature of claim 6. Hence, claim 19 has been rejected on the same ground as claim 6.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        4/1/2021